Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 21-25 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Claims 21-25 recite “an unlocked position where the second locating member is disengaged with the first locating member such…the second locating member being biased toward the locked position via a biasing member”(emphasis added) as set forth in the claims.
The previously examined claims, for example claims 1-8 shows the first and second locating members (the locating hole or nut and the locating pin) positioned within the race (emphasis added), have two-way distinction and a search burden compared to new claims 21-25. For example:
The device of claims 1-8 does not require the biasing member or the second locating member being biased toward the locked position of claims 21-25, and conversely, the device of claims 21-25 does not require the race of claims 1-8. 
Since applicant has received an action on the merits for the originally presented and elected invention, claims 21-25 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first race and second race” in claim 1 (as Figure 8 is shown, the first race is 104 and where is the second race?) and the clamp nut of claims 1 and 25 is needed to label in the drawing must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 
Limitations “a first locating member and a second locating member” in claims 1 and 21 and “a first locating member” in claim 16 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
For an example, First, "member" is a generic substitute for “means”; second, the "member" is modified by functional language including “locating”; and third, the "member" is not modified by sufficient structure to perform the recited function because "locating" preceding member describes the function, not the structure of the member.
Since the claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1, 16, and 21 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The scope of Claim 3 is unclear because what the preset longitudinal positon of the fence is.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-7, 12-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ducate (US 5038486).
Regarding claim 1, Ducate shows a miter gauge (40, Figure 1) for guiding a work piece over a work platform (3), the miter gauge comprising:
a base assembly (41) configured to engage and slide over the work platform (Figure 1), the base assembly including a clamp nut (one of bolts 57, Figure 2);
a fence (112, 122, Figures 1-2) configured to engage the work piece on the work platform, the fence defining a longitudinal axis extending between opposite ends of the fence, the fence and base assembly being connected to one another for relative movement via the clamp nut such that the fence is selectively positionable longitudinally along the base assembly to adjust a longitudinal position of the fence with respect to the base assembly (Figure 2, the lock handles 59 are capable of adjusting the head 41 along a lot 115 of the fence), the fence including a first locating member (a threaded hole of a flat clamping member 157 for receiving a pin or threaded portion 153 of a lock handle 151), the fence including a first race(the slot 115) and a second race (a slot 123), the clamp nut disposed in the first race (Figure 2) and the first locating member disposed in the second race (Figure 2 shows the flat clamping member 157 in the slot 123); and
a second locating member (153, Figure 2) operatively connected to the base assembly (Figures 1-2, all parts are connected or assembled together as a miter gauge) and configured to selectively engage the first locating member of the fence (Figure 2),
when the first and second locating members are aligned along the longitudinal axis of the fence (Figure 2), the second locating member being moveable between a locked position where the second locating member is engaged with the first locating member to inhibit longitudinal movement of the fence with respect to the base assembly and hold the fence at a preset longitudinal position with respect to the base assembly (see a locking position in Figure 2 and Col. 4,lines 44-59) and an unlocked position where the second locating member is disengaged with the first locating member such that the base assembly is free to move to other longitudinal positions along the fence (Figure 2).
Regarding claim 2, Ducate shows that the first locating member (the threaded hole of the member 157) comprises a locating hole in the fence and the second locating member comprises a locating pin (153) supported by the base assembly (as the claim is written, it does not clearly how the locating pin is supported by the case assembly, all parts are connected and appear being supported together).
Regarding claim 3, as best understood, Ducate shows that the first locating member comprises a locating nut (157) having the locating hole therein, the locating nut being selectively positionable longitudinally within the second race to adjust the preset longitudinal position of the fence with respect to the base assembly (see the discussion in claim 1 above).
Regarding claim 6, Ducate shows that the second race extends between the opposite ends of the fence (Figure 2).
Regarding claim 7, Ducate shows that the first race comprises a t-slot extending longitudinally along the fence, the t-slot being disposed on the fence such that the t-slot is disposed between the second race and the base assembly (Figure 2).
Regarding claim 12, Ducate shows that the base assembly includes a fence plate (112) bracing the fence, the fence plate supporting the second locating member (Figure 2).
Regarding claim 13, Ducate shows that the fence plate defines an opening, the second locating member slidable in the opening to move between the locked position and the unlocked position (an opening for a lock handle 151, Figure 2).
Regarding claims 14-15, Ducate shows that the second locating member comprises a locating pin, the locating pin slidably disposed in the opening to move between the locked position and the unlocked position and a knob connected to the locating pin (Figure 2 shows the lock handle 151 having a lever and a pin).
Regarding claim 16, Ducate shows a fence assembly (Figure 2) for engaging a work piece on a work platform (Figure 1), the fence assembly comprising:
a fence (112, 122, Figures 1-2) configured to engage the work piece on the work platform, the fence defining a longitudinal axis extending between opposite ends of the fence, the fence configured to be movably connected to a base assembly (41) of a miter gauge (40) so that the fence is selectively positionable longitudinally relative to the base assembly of the miter gauge; and
a first locating member (one of lock handles 59) movable relative to the fence and configured to be releasably secured to the fence at a set longitudinal position along the fence (Figure 2), the first locating member configured to be selectively engaged by the base assembly of the miter gauge to hold the fence at a home position relative to the base assembly of the miter gauge (Figure 2 shows the lock handle can be removably engaged the base,  locked and unlocked the rail);
wherein the first locating member is releasably securable to the fence at the set longitudinal position independent of the movable connection (via a bolt) between the fence and the base assembly (see Figure 2, the lock handle can be independently locked and unlocked any position of the head on the rail).
Regarding claim 17, Ducate shows that the fence includes a race (113), the first locating member movable within the race to different set longitudinal positions (Figure 2).
Regarding claim 18, Ducate shows that the first locating member comprises a locating nut (see the lock handle 59 in Figure 2; it has an integral nut for threadedly receiving the bolt 57. See https://www.thefreedictionary.com/nut+and+bolt that is a fastener made by screwing a nut onto a threaded bolt) .
Regarding claim 19, Ducate shows that the locating nut includes a locating hole (see the discussion in claim 18 above) configured to receive a second locating member (the bolt 57, Figure 2) of the base assembly to hold the fence at the home position.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ducate in view of Parks et al (US 2001/0047706) hereinafter Parks.
Regarding claims 4-5, Ducate shows all of the limitations as stated in the claims 1-3 above except that the locating nut or the first locating member includes at least one set screw or two set screws.
Parks shows a miter gauge (500, Figure 5) that has bolts (512, 513) with a locating nut or trip (511, Para. 112), wherein the nut can be received all bolts (the last sentence of Para. 112 “the strip 511 may be long enough to receive all bolts 512”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have had a trip or a clamp nut, as taught by Parks to receive all bolts of the Ducate, since this is known alternative way for the same purpose and in order to firmly hold the inner and outer rails together.
Furthermore, with regards to “two set screws” or more, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have more screws, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8., in order to allow to the inner and outer rails firmly secure and hold together.
Regarding claim 20, Ducate shows all of the limitations as stated in the claims 16-19 above except that the locating nut or the first locating member includes at least one set screw.
Parks shows a miter gauge (500, Figure 5) that has bolts (512, 513) with a clamp nut or trip (511, Para. 112), wherein the clamp nut can be received all bolts (the last sentence of Para. 112 “the strip 511 may be long enough to receive all bolts 512”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have had a trip or a clamp nut, as taught by Parks to receive all bolts of the Ducate, since this is known alternative way for the same purpose and in order to firmly hold the base to the inner and outer rails together and in order to prevent losing individual nuts. In doing so, the trip or the locating nut includes at least one set screw.
Allowable Subject Matter
Claims 8-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
See the previous office action for a statement of reasons for the indication of allowable subject matter because the art don’t discuss a window of the miter gauge in the race or slot of the rail for visually accessing the first locating member.
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
However, if Applicant believes that the claimed invention’s device different from the prior art’s device or needs to discuss the rejections above, Applicant should feel free to call the Examiner to schedule an interview.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522. The examiner can normally be reached 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SEAN MICHALSKI can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NHAT CHIEU Q DO/           Primary Examiner, Art Unit 3724                                                                                                                                                                                                       8/11/2022